Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 27, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute two counts of assault in the third degree, and placed her on probation for a period of 8 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Saxe, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.